DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-13, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11 and their dependent thereof, the prior of record, specifically Jalali (US 2014/0228059), Door et al. (US 2017/0296301), and Malik (US 2008/0180246) discloses affixing, an initiator in a room or a building to initiate the plurality of tags and anchors; providing, a plurality of anchors at each comer of a room or a floor or a building for seamless and error free tracking; communicating, with the anchors, on initiating the tags.
However, none of the prior art cited alone or in combination provides the motivation to teach placing, a Room Intervention Device (RID) at every entrance and exit of the  room or the building to ensure the said tag belongs to a particular room of a floor of the budding, the RIDs configured to switch a channel of the tag and change a room ID and a door ID of the tag; transferring, tag data and each anchor data to the base station to track the tags inside the room; and base station to monitor a position of the tags and to control the initiator and the RID  in the room, the floor and  the building; wherein each of the tag, the anchor and the initiator are fed with unique ID’s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648